Graves, J:
We think the verbal agreement of 1862 was for a single.*209though indefinite period of service, and not for a yearly hiring or for two or more terms.
The bargain and service were alike continuous.
As the understanding went on from day to day, so did performance by defendant in error on the strength of the request and promise of plaintiff in error. There was no suspension of the request or of the service. There was no break or rest or any understanding that there should be. The mutual assent for the continuance of the service, and the yielding of service under the arrangement, ceased at the same time; and while in course of being rendered the service was upon the agreement and in performance of it, and was not the subject of account, and it afforded no accrued and matured right to be affected by the statute of limitations.
A right capable of being acted upon by the statute might arise out of it, but had not yet arisen. When the transaction was closed by withdrawal of defendant in error on the 14th of September, 1869, an actionable right ensued against which the statute commenced running. But it was an entire right, and applied to the entire service. At that time defendant in error was entitled to claim for the whole amount of all unpaid wages for all the service she had rendered under the agreement. This disposes of the main charge of error.
The objection that certain witnesses were not qualified to testify in regard to the value of service, is not well founded. The doctrine has been so often considered that no discussion is called for.—Sirrine v. Briggs, 31 Mich., 443, and cases; Stone v. Covell, 29 Mich., 359; Morrissey v. The People, 11 Mich., 327; Evans v. The People, 12 Mich., 27; Det. & Mil. R. R. Co. v. Van Steinburg, 17 Mich., 99.
As no error is discovered, the judgment should be affirmed, with costs.
The other Justices concurred.